Exhibit 99.1 genetic-AF clinical trial for prevention of atrial fibrillation enrolls 50th patient Enrollment for Phase 2B Interim Analysis of Efficacy Data Expected by Year-End 2016 Westminster, CO, January 12, 2016 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company developing genetically-targeted therapies for cardiovascular diseases, today provided an update on GENETIC-AF, the Company’s Phase 2B/3 clinical trial evaluating GencaroTM (bucindolol hydrochloride) as a potential genetically-targeted treatment for the prevention of atrial fibrillation.
